DETAILED ACTION
In response to communication filed on 29 June 2022, claims 1-2, 4-5, 13-14, 16-17 and 20 are amended. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Claim Objections”, filed 29 June 2022, have been carefully considered and based on the amendments the objection has been withdrawn.

Applicant’s arguments, see “Claim Rejections under 35 U.S.C. §101”, filed 29 June 2022, have been carefully considered and based on the amendments the rejections have been withdrawn.

Applicant’s arguments, see “Claim Rejections under 35 U.S.C. §103”, filed 29 June 2022, have been carefully considered but are not persuasive. The arguments are related to newly added limitations and are addressed in the rejection below. 

Claim Interpretation
Claims 5 and 17 recite “using file block units”. The claims do not recite functionality, but instead recites what the file block units are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim 13 recites “using a processor” and “using said processor”. The claims do not recite functionality, but instead recites what the processors are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim 20 recites “using an image sensor”. The claims do not recite functionality, but instead recites what the image sensors are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 10,853,311 B1, hereinafter “Hayes”) in view of Truong et al. (US 10,783,412 B1, hereinafter “Truong”) further in view of Fitch et al. (US 2014/0317336 A1, hereinafter “Fitch”).

Regarding claim 1, Hayes teaches
An apparatus comprising: (see Hayes, [col19 lines3-5] “The embodiments also relate to a device or an apparatus for performing these operations”).
a removable media interface circuit configured to (see Hayes, [col4 lines40-43] “Upon insertion or removal of storage node 150 from slot 142, the system automatically reconfigures in order to recognize and adapt to the change”) read and write files to a non-volatile storage medium; and (see Hayes, [col12 lines1-5] “Communication to and from the storage node 150, particularly for writing files into and reading files out of the non-volatile solid-state storage(s) 152, is via the network and the network interface controller 202”).
a processor configured to… (see Hayes, [col3 lines33-34] “The storage server may include a processor”) and manage file operations involving storing file information (see Hayes, [col12 lines32-39] “a request to write a file or read a file could be processed by the filesystem processing unit 230… the filesystem processing unit 230 instructs the appropriate non-volatile solid-state storage(s) 152 to store the file in the appropriate location, or read the file from the appropriate location”) on the non-volatile storage medium, (see Hayes, [col12 lines41-43] “The storage node 150 could apply data striping across multiple non-volatile solid-state storages 152 when storing the file”) wherein said processor comprises (see Hayes, [col3 lines33-34] “The storage server may include a processor”) a memory (see Hayes, [col4 lines48-49] “populated by a CPU 156, i.e., processor, a memory 154 coupled to the CPU 156”) embodying a file management layer comprising (see Hayes, [col12 lines5-10] “The storage node 150 has a filesystem processing unit 230, which has a pathname resolution unit 232. When a request to write a file or read a file arrives at the storage node 150… When a request to write a file or read a file arrives at the storage node 150 via the network interface controller 202, the filesystem processing unit 230 processes the request”; [col11 lines55-58] “issue a request to perform the administrative action through a command path, such as a command line interpreter, an application programming interface (API) or a graphical user interface (GUI)”) multiple user space application program interfaces, (see Hayes, [col11 lines55-58] “issue a request to perform the administrative action through a command path, such as a command line interpreter, an application programming interface (API) or a graphical user interface (GUI)”) said processor executes (see Hayes, [col3 lines33-34] “The storage server may include a processor”) said user space application program interfaces (see Hayes, [col11 lines55-58] “issue a request to perform the administrative action through a command path, such as a command line interpreter, an application programming interface (API) or a graphical user interface (GUI)”).
Hayes does not explicitly teach generating encoded data; storing the encoded data application programing interfaces -to issue system calls to a system kernel in response to application program interface commands in order to manage said file operations utilizing file block units to minimize a number of file fragments. 
However, Truong discloses encoding data streams and also teaches
generating encoded data (see Truong, [col6 lines35-37] “encode the received PDF file into Smart PDF file format and generate a Smart PDF file that corresponds to the received PDF file”).
storing the encoded data (see Truong, [col3 lines13-17] “Data stored in a file can be encoded in a file format, such as a PDF file format. If the data in the file is encoded in a file format FF1, the file can be termed a FF! file; e.g., a PDF file stored data encoded in PDF format”) to minimize a number of file fragments (see Truong, [col31 lines49-50] “can reduce, and in some examples, eliminate, fragmentation in an output file stream”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of generating encoded data and minimizing fragments as being disclosed and taught by Truong, in the system taught by Hayes to yield the predictable results of reducing the file size in order to save the storage space (see Truong, [col28 lines32-47] “maintains the ordering of objects between an input F3 formatted/Smart PDF formatted file stream and an output F1 formatted/non-linearized PDF formatted file stream… file sizes of output F1 formatted/non-linearized PDF formatted file streams produced by method 1000 may be smaller than corresponding file sizes of output F1 formatted/non-linearized PDF formatted file streams produced by method 900”).
The proposed combination of Hayes and Truong does not explicitly teach application programing interfaces -to issue system calls to a system kernel in response to application program interface commands in order to manage said file operations utilizing file block units.
However, Fitch discloses accessing byte addressed system and teaches
API to issue system calls to a system kernel in response to application program interface commands in order to manage said file operations utilizing file block units (see Fitch, [0006] “RDMA communication paradigm comprising the definition of an application programming interface (RDMA `verbs` API”); [0049] “To support this type of applications, the interface provides an NVP kVerbs library 155 to support kernel level clients such as an NVP Linux block device driver 194 that enables opening file, storing file, reading file, and closing file commands”; [0049] “legacy path 300 for user applications, that require legacy block-level access via a standard Linux block device 194”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of API being utilized for accessing files at the kernel level as being disclosed and taught by Fitch, in the system taught by the proposed combination of Hayes and Truong to yield the predictable results of providing effective data access to local flash and other local non-volatile storage class memory storage (see Fitch, [0031] “A queued, byte addressed system and method for accessing local flash and other local non-volatile storage class memory storage systems is provided”).

Regarding claim 13, Hayes teaches
A method of managing a storage medium comprising: (see Hayes, [col1 lines42-44] “The method includes receiving at the storage cluster a command to write a file or read a file, the file having a filename”).
using a processor; and (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
managing file operations involving storing file information (see Hayes, [col12 lines32-39] “a request to write a file or read a file could be processed by the filesystem processing unit 230… the filesystem processing unit 230 instructs the appropriate non-volatile solid-state storage(s) 152 to store the file in the appropriate location, or read the file from the appropriate location”) on a non-volatile storage medium (see Hayes, [col12 lines41-43] “The storage node 150 could apply data striping across multiple non-volatile solid-state storages 152 when storing the file”) using said processor, wherein said processor comprises (see Hayes, [col3 lines33-34] “The storage server may include a processor”) a memory (see Hayes, [col4 lines48-49] “populated by a CPU 156, i.e., processor, a memory 154 coupled to the CPU 156”) embodying a file management layer comprising (see Hayes, [col12 lines5-10] “The storage node 150 has a filesystem processing unit 230, which has a pathname resolution unit 232. When a request to write a file or read a file arrives at the storage node 150… When a request to write a file or read a file arrives at the storage node 150 via the network interface controller 202, the filesystem processing unit 230 processes the request”; [col11 lines55-58] “issue a request to perform the administrative action through a command path, such as a command line interpreter, an application programming interface (API) or a graphical user interface (GUI)”) multiple user space application program interfaces, (see Hayes, [col11 lines55-58] “issue a request to perform the administrative action through a command path, such as a command line interpreter, an application programming interface (API) or a graphical user interface (GUI)”) said processor executes (see Hayes, [col3 lines33-34] “The storage server may include a processor”) said user space application program interfaces (see Hayes, [col11 lines55-58] “issue a request to perform the administrative action through a command path, such as a command line interpreter, an application programming interface (API) or a graphical user interface (GUI)”).
Hayes does not explicitly teach generating encoded data; storing the encoded data application programing interfaces -to issue system calls to a system kernel in response to application program interface commands in order to manage said file operations utilizing file block units to minimize a number of file fragments. 
However, Truong discloses encoding data streams and also teaches
generating encoded data (see Truong, [col6 lines35-37] “encode the received PDF file into Smart PDF file format and generate a Smart PDF file that corresponds to the received PDF file”).
storing the encoded data (see Truong, [col3 lines13-17] “Data stored in a file can be encoded in a file format, such as a PDF file format. If the data in the file is encoded in a file format FF1, the file can be termed a FF! file; e.g., a PDF file stored data encoded in PDF format”) to minimize a number of file fragments (see Truong, [col31 lines49-50] “can reduce, and in some examples, eliminate, fragmentation in an output file stream”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of generating encoded data and minimizing fragments as being disclosed and taught by Truong, in the system taught by Hayes to yield the predictable results of reducing the file size in order to save the storage space (see Truong, [col28 lines32-47] “maintains the ordering of objects between an input F3 formatted/Smart PDF formatted file stream and an output F1 formatted/non-linearized PDF formatted file stream… file sizes of output F1 formatted/non-linearized PDF formatted file streams produced by method 1000 may be smaller than corresponding file sizes of output F1 formatted/non-linearized PDF formatted file streams produced by method 900”).
The proposed combination of Hayes and Truong does not explicitly teach application programing interfaces -to issue system calls to a system kernel in response to application program interface commands in order to manage said file operations utilizing file block units.
However, Fitch discloses accessing byte addressed system and teaches
API to issue system calls to a system kernel in response to application program interface commands in order to manage said file operations utilizing file block units (see Fitch, [0006] “RDMA communication paradigm comprising the definition of an application programming interface (RDMA `verbs` API”); [0049] “To support this type of applications, the interface provides an NVP kVerbs library 155 to support kernel level clients such as an NVP Linux block device driver 194 that enables opening file, storing file, reading file, and closing file commands”; [0049] “legacy path 300 for user applications, that require legacy block-level access via a standard Linux block device 194”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of API being utilized for accessing files at the kernel level as being disclosed and taught by Fitch, in the system taught by the proposed combination of Hayes and Truong to yield the predictable results of providing effective data access to local flash and other local non-volatile storage class memory storage (see Fitch, [0031] “A queued, byte addressed system and method for accessing local flash and other local non-volatile storage class memory storage systems is provided”).

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, Truong and Fitch in view of Swasdee (US 2007/0186041 A1, hereinafter “Swasdee”).

Regarding claim 2, the proposed combination of Hayes, Truong and Fitch teaches
wherein said non-volatile storage medium stores (see Hayes, [col12 lines41-43] “The storage node 150 could apply data striping across multiple non-volatile solid-state storages 152 when storing the file”; [col12 lines32-39] “a request to write a file or read a file could be processed by the filesystem processing unit 230… the filesystem processing unit 230 instructs the appropriate non-volatile solid-state storage(s) 152 to store the file in the appropriate location, or read the file from the appropriate location”) said encoded data (see Truong, [col3 lines13-17] “Data stored in a file can be encoded in a file format, such as a PDF file format. If the data in the file is encoded in a file format FF1, the file can be termed a FF! file; e.g., a PDF file stored data encoded in PDF format”).
The proposed combination of Hayes, Truong and Fitch does not explicitly teach storage medium stores utilizing at least one of a virtual file allocation table (VFAT) file system and an extended file allocation table (exFAT) file system.
However, Swasdee discloses managing storage devices and teaches 
file utilizing at least one of a virtual file allocation table (vFAT) file system (see Swasdee, [0019] “file formats include… Virtual FAT (VFAT)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of file formats and SD card as being disclosed and taught by Swasdee, in the system taught by the proposed combination of Hayes, Truong and Fitch to yield the predictable results of saving transaction time based on the file allocation tables (see Swasdee, [0030] “If so, the local file allocation table is not updated and a acknowledge packet is returned to the host device that indicates that the updated sector has been written. Because the acknowledgement packet is sent without having to wait for the updated sector to be written, the corresponding transaction time is saved”). 
Claim 14 incorporates substantively all the limitations of claim 2 in a method form and is rejected under the same rationale.

Regarding claim 3, the proposed combination of Hayes, Truong and Fitch teaches
wherein said non-volatile storage medium (see Hayes, [col12 lines41-43] “The storage node 150 could apply data striping across multiple non-volatile solid-state storages 152 when storing the file”).
The proposed combination of Hayes, Truong and Fitch does not explicitly teach storage medium comprises a secure digital media (SD) card.
However, Swasdee discloses managing storage devices and teaches 
comprises a secure digital media (SD) card (see Swasdee, [0035] “memory module 40 can include an internal memory solid state memory, a removable memory such as a memory card in a format such as CompactFlash, SmartMedia, Memory Stick, Secure Digital (SD) card”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of file formats and SD card as being disclosed and taught by Swasdee, in the system taught by the proposed combination of Hayes, Truong and Fitch to yield the predictable results of effectively saving different types of files in memory (see Swasdee, [0035] “memory module 40 can include an internal memory solid state memory, a removable memory such as a memory card in a format such as CompactFlash, SmartMedia, Memory Stick, Secure Digital (SD) card… can store data such as text files, presentation files, user profile information for access to varies computer services (e.g., Internet access, email, etc.), digital audio files… and/or any other type of information that may be stored in a digital format”). 
Claim 15 incorporates substantively all the limitations of claim 3 in a method form and is rejected under the same rationale.

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, Truong and Fitch in view of Armangau et al. (US 10,156,993 B1, hereinafter “Armangau”).

Regarding claim 4, the proposed combination of Hayes, Truong and Fitch teaches
wherein said file management layer implements (see Hayes, [col12 lines5-10] “The storage node 150 has a filesystem processing unit 230, which has a pathname resolution unit 232. When a request to write a file or read a file arrives at the storage node 150… When a request to write a file or read a file arrives at the storage node 150 via the network interface controller 202, the filesystem processing unit 230 processes the request”; [col11 lines55-58] “issue a request to perform the administrative action through a command path, such as a command line interpreter, an application programming interface (API) or a graphical user interface (GUI)”) an application level space management scheme (see Hayes, [col16 lines19-25] “integration of the filesystem with reporting systems for audits is achieved through use of the reserved filenames 238… this could be integrated with audit-style applications”) to create, file (see Hayes, [col15 line53] “an application creates a file") remove, file… (see Hayes, [col13 lines33-34] “deletes the file with the reserved filename”) in order to avoid fragmentation of the files (see Truong, [col31 lines49-50] “can reduce, and in some examples, eliminate, fragmentation in an output file stream”).
The proposed combination of Hayes, Truong and Fitch does not explicitly teach overwrite, and resize files utilizing said file block units. 
However, Armangau discloses managing inline data compression and also teaches
overwrite, and (see Armangau, [col12 lines14-17] “data to be written to a file system are directed to blocks that have already been allocated and mapped by the file system manager 162, such that the data writes prescribe overwrites of existing blocks”) resize files utilizing said file block units (see Armangau, [col4 lines28-29] “In a storage system enabled with inline data compression, data of file systems is generally compressed down to sizes smaller than a block and such compressed data is packed together in multi-block segments”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of overwriting and resizing files along with allocating and freeing up space based on file block units as being disclosed and taught by Armangau, in the system taught by the proposed combination of Hayes, Truong and Fitch to yield the predictable results of improving storage utilization (see Armangau, [col6 lines16-26] “the use of the managing inline data compression in storage systems technique can provide one or more of the following advantages: improving storage utilization by re-using free data fragments instead of allocating new data fragments thereby resulting in less wastage of storage space in a storage system, improving storage system efficiency by efficiently scavenging free storage space in a file system, improving compression ratio, and inducing less flush ware, and improving IO performance in a storage system by efficiently compressing data of a file system”).
Claim 16 incorporates substantively all the limitations of claim 4 in a method form and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Hayes, Truong, Fitch and Armangau teaches
wherein said application level space management scheme (see Hayes, [col16 lines19-25] “integration of the filesystem with reporting systems for audits is achieved through use of the reserved filenames 238… this could be integrated with audit-style applications”) utilizes said processor to (see Hayes, [col3 lines33-34] “The storage server may include a processor”) execute said user space application program interfaces (see Hayes, [col11 lines52-58] “a user or an administrator may desire to have a storage system… perform another administrative action. In typical systems, the user or administrator would issue a request to perform the administrative action through a command path, such as a command line interpreter, an application programming interface (API) or a graphical user interface (GUI)”) to allocate and free up space (see Armangau, [col4 lines14-16] “File systems typically categorize blocks as either allocated or free. Allocated blocks are those which are currently in use, whereas free blocks are those which are not”) in said non-volatile storage medium (see Hayes, [col12 lines41-43] “The storage node 150 could apply data striping across multiple non-volatile solid-state storages 152 when storing the file”) using said file block units (see Armangau, [col4 lines14-16] “File systems typically categorize blocks as either allocated or free. Allocated blocks are those which are currently in use, whereas free blocks are those which are not”).
Claim 17 incorporates substantively all the limitations of claim 5 in a method form and is rejected under the same rationale.

Claims 6-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, Truong and Fitch in view of Lau et al. (US 2016/0212496 A1, hereinafter “Lau”).

Regarding claim 6, the proposed combination of Hayes, Truong and Fitch teaches
wherein said processor is configured to (see Hayes, [col3 lines33-34] “The storage server may include a processor”) encode said data (see Truong, [col6 lines35-37] “encode the received PDF file into Smart PDF file format and generate a Smart PDF file that corresponds to the received PDF file”). 
The proposed combination of Hayes, Truong and Fitch does not explicitly teach encode said data as an MPEG-4 compliant file. 
However, Lau discloses scaling of video delivery and teaches
encode data as an MPEG-4 compliant file (see Lau, [0018] “video is digitized and encoded with a codec such as H.264. The encoded video is then packaged into a container format, such as, for example, MPEG-4 (MP4)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of encoding data as being disclosed and taught by Lau, in the system taught by the proposed combination of Hayes, Truong and Fitch to yield the predictable results of efficiently transmitting the video over the Internet (see Lau, [0018] “In general, video is digitized and encoded with a codec such as H.264. The encoded video is then packaged into a container format, such as, for example, MPEG-4 (MP4) or Apple® QuickTime Movie (MOY). Finally, a wire protocol is used to transmit the video over the Internet”).
Claim 18 incorporates substantively all the limitations of claim 6 in a method form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Hayes, Truong and Fitch teaches
wherein said processor is configured to (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
The proposed combination of Hayes, Truong and Fitch does not explicitly teach encode video data as an MPEG-4 compliant video file. 
However, Lau discloses scaling of video delivery and teaches
encode video data as an MPEG-4 compliant video file (see Lau, [0018] “video is digitized and encoded with a codec such as H.264. The encoded video is then packaged into a container format, such as, for example, MPEG-4 (MP4)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of encoding data as being disclosed and taught by Lau, in the system taught by the proposed combination of Hayes, Truong and Fitch to yield the predictable results of efficiently transmitting the video over the Internet (see Lau, [0018] “In general, video is digitized and encoded with a codec such as H.264. The encoded video is then packaged into a container format, such as, for example, MPEG-4 (MP4) or Apple® QuickTime Movie (MOY). Finally, a wire protocol is used to transmit the video over the Internet”).
Claim 19 incorporates substantively all the limitations of claim 7 in a method form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Hayes, Truong and Fitch teaches
wherein said removable media interface circuit (see Hayes, [col4 lines40-43] “Upon insertion or removal of storage node 150 from slot 142, the system automatically reconfigures in order to recognize and adapt to the change”) and said processor are part of (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
The proposed combination of Hayes, Truong and Fitch does not explicitly teach a digital recorder product. 
However, Lau discloses scaling of video delivery and teaches
a digital recorder product (see Lau, [0023] “an ability to easily support digital video recorder (DVR) seek functionality”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of encoding video data as being disclosed and taught by Lau, in the system taught by the proposed combination of Hayes, Truong and Fitch to yield the predictable results of efficiently transmitting the video over the Internet (see Lau, [0018] “In general, video is digitized and encoded with a codec such as H.264. The encoded video is then packaged into a container format, such as, for example, MPEG-4 (MP4) or Apple® QuickTime Movie (MOY). Finally, a wire protocol is used to transmit the video over the Internet”).

Regarding claim 9, the proposed combination of Hayes, Truong and Fitch teaches
wherein said removable media interface circuit (see Hayes, [col4 lines40-43] “Upon insertion or removal of storage node 150 from slot 142, the system automatically reconfigures in order to recognize and adapt to the change”) and said processor are part of (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
The proposed combination of Hayes, Truong and Fitch does not explicitly teach a digital video recorder product. 
However, Lau discloses scaling of video delivery and teaches
a digital video recorder product (see Lau, [0023] “an ability to easily support digital video recorder (DVR) seek functionality”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of encoding video data as being disclosed and taught by Lau, in the system taught by the proposed combination of Hayes, Truong and Fitch to yield the predictable results of efficiently transmitting the video over the Internet (see Lau, [0018] “In general, video is digitized and encoded with a codec such as H.264. The encoded video is then packaged into a container format, such as, for example, MPEG-4 (MP4) or Apple® QuickTime Movie (MOY). Finally, a wire protocol is used to transmit the video over the Internet”).

Regarding claim 10, the proposed combination of Hayes, Truong and Fitch teaches
wherein said removable media interface circuit (see Hayes, [col4 lines40-43] “Upon insertion or removal of storage node 150 from slot 142, the system automatically reconfigures in order to recognize and adapt to the change”) and said processor are part of (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
The proposed combination of Hayes, Truong and Fitch does not explicitly teach a dash camera product. 
However, Lau discloses scaling of video delivery and teaches
a dash camera product (see Lau, [0025] “Thus, chunked HTTP video protocols like… MPEG Dynamic Adaptive Streaming over HTTP (DASH) have become dominant… which have become relegated to special use cases such as real-time streams and camera encoding”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of encoding video data as being disclosed and taught by Lau, in the system taught by the proposed combination of Hayes, Truong and Fitch to yield the predictable results of efficiently transmitting the video over the Internet (see Lau, [0018] “In general, video is digitized and encoded with a codec such as H.264. The encoded video is then packaged into a container format, such as, for example, MPEG-4 (MP4) or Apple® QuickTime Movie (MOY). Finally, a wire protocol is used to transmit the video over the Internet”).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, Truong and Fitch in view of Chen (US 10,165,182 B1, hereinafter “Chen”).

Regarding claim 11, the proposed combination of Hayes, Truong and Fitch teaches
wherein said removable media interface circuit (see Hayes, [col4 lines40-43] “Upon insertion or removal of storage node 150 from slot 142, the system automatically reconfigures in order to recognize and adapt to the change”) and said processor are part of (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
The proposed combination of Hayes, Truong and Fitch does not explicitly teach a digital camera system on chip (SoC) product. 
However, Chen discloses imaging systems and also teaches
a digital camera system on chip (SoC) product (see Chen, [col6 lines37-38] “The control system 110 may include one or more electronic circuitries, such as a system on chip (SOC)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of processing image information as being disclosed and taught by Chen, in the system taught by the proposed combination of Hayes, Truong and Fitch to yield the predictable results of efficiently integrating all components and functions of the control system into a single chip that makes the imaging system portable and electronically durable as a mobile device (see Chen, [col7 lines52-57] “the control system 240 is a system on chip (SOC); that is, an integrated circuit (IC) integrates all components and functions of the control system 240 into a single chip, which makes the present panoramic imaging system 210 portable and electronically durable as a mobile device”).

Regarding claim 12, the proposed combination of Hayes, Truong and Fitch teaches
to said processor (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
The proposed combination of Hayes, Truong and Fitch does not explicitly teach further comprising an image sensor configured to generate video data and communicate the video data. 
However, Chen discloses imaging systems and also teaches
further comprising an image sensor configured to generate video data and communicate the video data (see Chen, [col8 lines21-33] “the cameras 222 to capture raw image data, tagging and storing raw data and sensor signals… processing raw video data and position sensor signals… subsequently generate adjusted and stabilized panoramic videos… communicating generated stabilized panoramas to be stored or presented on an external device or service 280, 282, 284 and 286”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of processing image information as being disclosed and taught by Chen, in the system taught by the proposed combination of Hayes, Truong and Fitch to yield the predictable results of efficiently customizing panoramic images or videos based on end user’s needs (see Chen, [col8 lines2-7] “Exemplary customer-designed software programs to be used with the present panoramic imaging system include but are not limited to software that further processes panoramic images or videos according to an end user's needs, such as 3D modeling, object tracking, and virtual reality programs.”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes, Truong, Fitch and Lau in view of Chen.

Regarding claim 20, the proposed combination of Hayes, Truong, Fitch and Lau teaches
to said processor (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
The proposed combination of Hayes, Truong, Fitch and Lau does not explicitly teach further comprising generating said video data using an image sensor; and communicating said video data. 
However, Chen discloses imaging systems and also teaches
further comprising: generating said video data using an image sensor; and  communicating said video data (see Chen, [col8 lines21-33] “the cameras 222 to capture raw image data, tagging and storing raw data and sensor signals… processing raw video data and position sensor signals… subsequently generate adjusted and stabilized panoramic videos… communicating generated stabilized panoramas to be stored or presented on an external device or service 280, 282, 284 and 286”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of processing image information as being disclosed and taught by Chen, in the system taught by the proposed combination of Hayes, Truong, Fitch and Lau to yield the predictable results of efficiently customizing panoramic images or videos based on end user’s needs (see Chen, [col8 lines2-7] “Exemplary customer-designed software programs to be used with the present panoramic imaging system include but are not limited to software that further processes panoramic images or videos according to an end user's needs, such as 3D modeling, object tracking, and virtual reality programs”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156